EXHIBIT 10.3

 

[image_001.jpg]

 

July 27, 2016

Shawn C. Leska

One Lacey Place

Southport, CT 06890

 

Dear Shawn:

 

As you are aware, it is the practice of Sturm, Ruger & Co., Inc. (the "Company")
to provide severance benefits, subject to certain conditions, to certain
officers whose employment is terminated by the Company.

The purpose of this letter is to set forth the terms of the severance benefits
that you would be entitled to receive under the circumstances outlined below.

1.           (a)            Termination Without Cause: Subject to the
limitations set forth in Section 4, if, during the Term (as defined below) the
Company terminates your employment without Cause (as defined below) then the
Company shall pay to you, within 30 days after the date that you execute and
deliver a Release (as defined below) to the Company (the "Release Delivery
Date") or, to the extent required by Section 409A of the Internal Revenue Code
of 1986 (the "Code"), on the first day of the seventh month following the
Release Delivery Date, as a severance payment for services previously rendered
to the Company, a lump sum equal to: (i) 12 months of Base Annual Salary (as
defined below) if you have been employed by the Company for less than 5 years by
the Company as of the date of your termination or (ii) 18 months of Base Annual
Salary if you have been employed by the Company for 5 years or more as of the
date of your termination. Your Base Annual Salary shall be the rate in effect
immediately prior to the date your employment terminates.

 

(b)           Change of Control Termination: Subject to the limitations set
forth in Section 4, if (i) a Change in Control (as defined below) occurs during
the Term, (ii) within 24 months after the effective date of such Change in
Control the Company reduces your annual salary or makes a material change in the
nature and scope of your duties to a level below that in effect immediately
prior to the effective date of the Change in Control and (iii) thereafter you or
the Company terminates your employment during the Term, then the Company shall
pay to you, within 30 days after the Release Delivery Date or, to the extent
required by Section 409A of the Code, on the first day of the seventh month
following the Release Delivery Date, a lump sum equal to 18 months of your
Annual Compensation in effect immediately prior to the date your employment
terminates (without regard to any decrease in the rate of your Annual
Compensation made after the Change in Control).

 

(c)           Section 409A of the Code: Notwithstanding the foregoing or
anything to the contrary contained in any Company policy providing for severance
payments and benefits to which you

 17

 

may become eligible pursuant to this Section 1, to the extent required by
Section 409A of the Code, no payments shall be made to you pursuant to any such
Company policy during the first six months following your termination of
employment with the Company; you shall instead receive a lump sum payment on the
first day of the seventh month following the date your employment terminates in
an amount equal to the total amount of payments that you otherwise would have
received during the first six months following your termination of employment.
Any remaining payments shall be made to you in accordance with the terms of the
applicable Company policy.

 

(d)           The severance benefits specified in this Section 1 shall be in
lieu of any severance pay or other severance benefit that the Company may
provide to terminated employees pursuant to policies of the Company that may at
that time be in effect.

(e)           The severance benefits specified in this Section 1 shall not in
any way affect your entitlement to the receipt of a pro-rated cash bonus or
other cash incentive that you are otherwise eligible to earn in the ordinary
course, during the partial year prior to date of termination, pursuant to each
plan or program (whether or not such plan or program has been formalized or is
in written form) of the Company in effect for such year that provides for cash
bonuses or other cash incentives (provided that the Company goals that trigger
the obligation of the Company to pay the cash bonus or other cash incentives are
satisfied).

 

2.           Definitions: As used herein:

(a)            "Annual Compensation" shall mean, at any time, an amount equal to
your Base Annual Salary, plus 100% of the target cash bonus or other cash
incentive that you are eligible to earn in such year pursuant to each plan or
program (whether or not such plan or program has been formalized or is in
written form) of the Company in effect for such year that provides for cash
bonuses or other cash incentives, or if no such plan or program has been adopted
with respect to such year, 100% of the target cash bonus or other cash incentive
that you were eligible to earn in the most recent year in which such a plan or
program was in effect;

(b)            "Base Annual Salary" shall mean, at any time, an amount equal to
your annual rate of salary at such time;

(c)           "Cause" shall mean: (i) a breach of your fiduciary duty to the
Company including, but not limited to, your failure to obey any lawful directive
of the Board of Directors of the Company, (ii) your personal dishonesty or
willful misconduct or (iii) your willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order;

(d)           "Change in Control" shall be deemed to have the same meaning as
defined in the Sturm, Ruger & Company, Inc. 2007 Stock Incentive Plan;

(e)           "Release" shall mean a release in made by you in favor of the
Company and its affiliates, in form and content acceptable to the Company, which
shall include, but not be limited to, appropriate non-solicitation and
non-disparagement provisions and that shall last for a period of time equal to
the number of months of severance being received by you; and

(f)           "Term" shall mean the period commencing on the date hereof and
ending on the first anniversary of the date hereof, subject to automatic
extension on each anniversary of the date hereof, unless (i) you give notice of
your intent to terminate your employment, or otherwise terminate your
employment, before such date or (ii) the Company gives written notice to you of
the termination of such automatic extensions at least 360 days prior to such
date.

 18

 



3.           Benefits: Upon the occurrence of a termination of your employment
under circumstances entitling you to receive the severance payment provided in
Section 1 above, the Company shall also cause to be continued, for a period of
time equal to the number of months of severance pay, such life, medical and
dental insurance coverage as is otherwise maintained by the Company for
full-time employees (based on your Base Annual Salary in effect immediately
prior to the date your employment terminates), subject to the limitations set
forth in such plans, programs or policies, provided that you shall continue to
pay all amounts in respect of such coverage that an employee receiving the same
level of coverage is or would be required to pay (the employee contribution).

 

4.           Parachute Payment: In the event that any amount otherwise payable
hereunder would be deemed to constitute a parachute payment (a "Parachute
Payment") within the meaning of Section 280G of the Code, and if any such
Parachute Payment, when added to any other payments which are deemed to
constitute Parachute Payments, would otherwise result in the imposition of an
excise tax under Section 4999 of the Code, the amounts payable hereunder shall
be reduced by the smallest amount necessary to avoid the imposition of such
excise tax. Any such limitation shall be applied to such compensation and
benefit amounts, and in such order, as the Company shall determine in its sole
discretion.

 

5.           Termination for Cause and Voluntary Termination: You shall have no
right to receive any severance pay or severance benefit for any period after the
date of the termination by the Company of your employment for Cause or, except
as otherwise provided in Section 1, following the voluntary termination by you
of your employment. Notwithstanding the foregoing, nothing herein shall affect
any equity awards you are entitled to receive under Restricted Stock Unit
(“RSU”) awards in place at the time of termination, if any, such RSU awards
subject to, and governed by, their own terms.

 

6.           Nothing in this letter (a) confers upon you the right to continue
in the employment of the Company or the right to hold any particular office or
position with the Company, (b) requires the Company to pay you, or entitles you
to receive, any specified annual salary or interferes with or restricts in any
way the right of the Company to decrease your annual salary at any time or (c)
interferes with or restricts in any way the right of the Company to terminate
your employment at any time, with or without Cause.

 

7.           Any payments due you hereunder shall be reduced by all applicable
withholding and other taxes.

 

8.           The provisions set forth in this letter shall continue in effect
throughout its Term.

 

9.           This letter is intended to be binding upon the Company, its
successors in interest and assigns. On and after the date of this letter, the
terms regarding severance benefits described herein shall supersede and replace
all severance and other benefits provided under, and any other provisions set
forth or described in any prior letters to, or agreements with, you relating to
provisions of benefits upon a termination of your employment, and are contingent
upon your acceptance by signing below.

 

 19

 



10.           This letter shall be governed by, construed and enforced in
accordance with the laws of the State of New York, without giving effect to the
principles of conflicts of law thereof.

 

11.           You and the Company intend that this letter complies with the
provisions of Section 409A of the Code and the regulations and other guidance of
general applicability that are issued thereunder. You and the Company agree to
negotiate in good faith regarding amendments to this letter that may be
necessary or desirable to comply with Section 409A.

 

This letter may be executed in one or more counterparts, each of which will be
deemed to be an original, but all of which will collectively constitute a single
original.

 

 

 

  Very truly yours,   STURM, RUGER & CO., INC.   /S/  Michael O Fifer   Michael
O. Fifer   Chief Executive Officer   

 

 

Agreed and Accepted: By:    /S/  Shawn C. Leska        Shawn C. Leska

 

 

Date:   July 27, 2016



 20

 

